19-31575-hcm Doc#44 Filed 03/05/21 Entered 03/05/21 12:15:56 Main Document Pg 1 of 4




  The relief described hereinbelow is SO ORDERED.



  Signed March 05, 2021.

                                                      __________________________________
                                                             H. CHRISTOPHER MOTT
                                                      UNITED STATES BANKRUPTCY JUDGE
  ________________________________________________________________




                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION

      IN RE:                                               CASE NO. 19-31575-hcm

                                                           HEARING DATE: March 10, 2021
      William M. Byers and Christina O.
      Byers,                                               TIME: 01:30 PM

      Debtors.                                             JUDGE H. Christopher Mott
      ___________________________________/

     AGREED ORDER RESOLVING SECURED CREDTOR’S MOTION FOR RELIEF
      FROM AUTOMATIC STAY AGAINST REAL PROPERTY LOCATED AT 6624
           MARIPOSA DRIVE, EL PASO, TEXAS 79912 [DOCKET NO. 40]

         Before the Court on the Motion for Relief from Automatic Stay filed by Reverse

  Mortgage Solutions, Inc. (“Secured Creditor”), on January 29, 2021, having been scheduled for a

  hearing on March 10, 2021, regarding real property now or formerly known as 6624 Mariposa

  Drive, El Paso, Texas 79912 (“Property”), and the parties having reached the following



                                BK Case 19-31575 Agreed Order
19-31575-hcm Doc#44 Filed 03/05/21 Entered 03/05/21 12:15:56 Main Document Pg 2 of 4




  agreement.

         IT IS HEREBY ORDERED that the automatic stay instituted upon filing of the within

  bankruptcy case is hereby modified as to Secured Creditor’s lien interest in the Property, thereby

  allowing Secured Creditor take such actions, conditioned upon compliance with the terms herein

  and the cure of the post-petition delinquency in the sum of $2,854.00 over the next six (6)

  months. A breakdown of the delinquency is as follows:

                             Forced Placed Hazard Insurance (6/5/20-6/5/21)         $1,823.00
                                                     Less funds in suspense             (0.00)
                                                   Attorneys’ fees and costs        $1,031.00
                                              TOTAL DELINQUENCY:                    $2,854.00

         IT IS FURTHER ORDERED that the Debtor shall make five (5) consecutive monthly

  payments in the amount of $476.00 each, beginning March 15, 2021 through July 15, 2021, with

  a final payment in the amount of $474.00 due on August 15, 2021, made payable to Reverse

  Mortgage Solutions, Inc., 14405 Walters Road, Suite 200, Houston, Texas 77014. In addition,

  Debtor shall continue to maintain home owner’s insurance and timely pay property taxes on the

  subject property. In the event that any payment is not received timely, the automatic stay shall lift

  without further order or proceeding of or to the Court, thereby allowing Secured Creditor to

  pursue its rights under the Note and Mortgage, including but not limited to the continuation and

  consummation of an action to foreclose the Mortgage with respect to the premises.

         IT IS FURTHER ORDERED that in the event of a future default, the Secured Creditor

  will send a 10-day Notice of Default to the Debtor and Debtor’s Attorney, giving the Debtor ten

  (10) days to cure the default. In the event the Debtor fails to cure said default within the 10 day

  cure period, or in the event Debtor becomes delinquent after one (1) Notice of Default, counsel

  for Secured Creditor will file with the court a Notice of Termination of the Stay, with service



                                  BK Case 19-31575 Agreed Order
19-31575-hcm Doc#44 Filed 03/05/21 Entered 03/05/21 12:15:56 Main Document Pg 3 of 4




  upon the Debtor, Debtor’s Attorney, and the Chapter 13 Trustee, thereby terminating the

  automatic stay and allowing Secured Creditor to pursue its rights under the Note and Mortgage,

  including but not limited to the continuation and consummation of an action to foreclose the

  Mortgage with respect to the Premises.

           IT IS FURTHER ORDERED that this Order is binding on Debtor in the event of a

  conversion of this case and on all successors in interest including, but not limited to, any Trustee

  appointed upon the conversion of this case. If the property has been previously exempted from

  the estate, conversion of this case shall be an immediate event of default under the terms of this

  Agreed Order. This Agreed Order shall remain in full force and effect and no modification of the

  Chapter 13 Plan shall alter or amend the terms and provisions of this Agreed Order.

           IT IS FURTHER ORDERED that to the extent the Property is foreclosed on and sold,

  any excess proceeds from the sale shall be turned over to the Trustee with a reservation of the

  issue as to whether the Debtor is entitled to such funds.

           IT IS FURTHER ORDERED that upon notice of termination of stay, Trustee is

  authorized to cease funding Movant’s claim.

           IT IS FURTHER ORDERED that the agreement by and between Secured Creditor and

  Debtor as recited hereinabove is approved in all respects and constitutes a binding Order of this

  Court.

           IT IS FURTHER ORDERED that in light of the parties’ agreement, the stay pursuant to

  Bankruptcy Rule 4001(a)(3) is waived.

                                                  ###




                                  BK Case 19-31575 Agreed Order
19-31575-hcm Doc#44 Filed 03/05/21 Entered 03/05/21 12:15:56 Main Document Pg 4 of 4




  AGREED TO BY:



                                                Timothy V. Daniel, P.C.
   /s/__ Tricia Ann Morra ___               /s/_____________________________  ___
   Tricia Ann Morra, TXBN: 24117700         Timothy V. Daniel, TXBN: 24052043
   Robertson, Anschutz, Schneid, Crane &    Timothy V. Daniel, P.C.
   Partners, PLLC                           603 Mississippi Ave.
   5601 Executive Drive, Suite 400          El Paso, TX 79902
   Irving, TX 75038                         (915) 487-0072
   817-873-3080 Ext 156                     Fax : (505) 629-1528
   tmorra@raslg.com                         Email: tim@timvdaniel.com
   ATTORNEY FOR SECURED CREDITOR            ATTORNEY FOR DEBTOR


      Lucille Zavala
   /s/_____________________________ ___
   Stuart C. Cox /Lucille Zavala
   El Paso Chapter 13 Trustee
   1760 N. Lee Trevino Dr.
   El Paso, TX 79936
   (915) 598-6769
   CHAPTER 13 TRUSTEE




                            BK Case 19-31575 Agreed Order
